DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation as evidenced by Clark et al., (hereafter Clark), US Patent Application Publication No.  2014/0311694 A1.
	With regard to claims 1, 5, 7-8, 14-15 and 21, Ide teaches a wet-laid paper having grammage falling within the tissue range, i.e., less than 30 gsm, and thus it is a tissue, and made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester and having length and diameter, DPF, falling within the claimed range; see ¶-[0028]-[0029], and teaches the use of wood fibers as the pulp fibers; see ¶-[0032]. Ide teaches that for air filter paper the amount/proportion of cellulose ester staple fiber to wood pulp is 30/70 to 95/5, which is outside the limits of claim 5, but in the same paragraph Ide teaches that such proportion can be varied depending upon of the type of paper to be made; see ¶-[0033], shown below for applicants convenience (emphasis added):

    PNG
    media_image1.png
    78
    902
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    112
    902
    media_image2.png
    Greyscale

	Also on ¶-[0069] for example Ide teaches other examples of products that can be produced with a sheet made using the pulp. Such sanitary products are known to have basis weight in the claimed range, e.g., toilet paper, etc.  As to the crimping of the CE staple fibers, Ide teaches that the fibers may be crimped; see ¶-[0025] and thus crimping to the claimed crimps per inch is within the levels of ordinary skill in the art. Therefore, the properties of Ide’s tissue, e.g., (density, Gurley softness and water absorbance), must be inherent as claimed, since the tissue of the reference contains the same blend of fibers made by the same/similar process, or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art. Note that Clark evidences that tissues can be produced with CE staple fibers; see ¶-[0164], and teaches amounts falling within the range that produces the claimed properties that by claim 5 is from 1 to 25 wt.%; see Tables 1-4. 
	With regard to claims 2, 9 and 16, Ide teaches diameter of the fiber between 1.5 and 8 denier, (DPF) which falls within the claimed range; see ¶ [0029] and length between 1 and 6 mm, which falls within the claimed range; see ¶-[0028].
	Regarding to claims 4, 11 and 18, Ide teaches that the cellulose ester fibers can have different cross-section shape, e.g. Y- shape, which is multi-lobal shape; see ¶-[0029].
	Regarding to claims 12 and 19, Ide teaches that the amount and ratio of pulp fibers and cellulose ester fibers can be chosen depending upon the particular paper that would be produced; see ¶-[0033], and therefore, choosing the amounts within the claimed range is within the levels of ordinary skill in the art as obvious optimization of the properties of the type of paper to be produced.
	As to the refining of the blend of claims 6, 13 and 20, Ide teaches the co-refining of the blend of fibers; see ¶-[0079].
Claim 1-2, 4-9, 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al., (hereafter Clark), US Patent Application Publication No. 2014/0311694 A1.
 With regard to claims 1, 5, 7-8, 14-15 and 21, Clark teaches a process of making paper, by the wet-laying technique (¶-0094]), the paper that can be used to make all type of papers product (¶ [0163]-[0173]), using a composition including a mixture/blend of cellulose fibers, including recycled fibers (¶-[0038]), and a multicomponent fiber having a denier of less than 3, (abstract), and containing a water dispersible part and a water non-dispersible part, the water non-dispersible including cellulose ester, ¶-[0146]. In the making of the paper composition the water dispersible part dissolves leaving the water non-dispersible fibers in the slurry; see ¶-[0072]. Note that the fibers are staple fibers, since they are short cut fibers which meets the definition of staple or at the very least cutting to the length of staple fibers would have been obvious to one of ordinary skill in the art. Moreover Clark teaches that the fibers can be cut staple; see ¶-[0162]. The amount of the fibers could be less than 30%; see Tables 1-4. Clark teaches the use of pulper and refiners to disperse the composition; see ¶-[0103]. Clark teaches the use of papermaking additives of the same type as claimed in claim 19; see for example ¶-[0041]. Clark teaches that products having basis weight falling within the claimed range, e.g., tissues, toilet paper; see ¶-[0164], and teaches the crimping of the fibers; see ¶-[0162] then the properties of the product produced would have the claimed properties or at the very least the minor modification(s) to obtain the claimed product would have been obvious to one of ordinary skill in the art.
With regard to claims 2, 9 and 16, Clark teaches diameter of the fiber of less than 0.5 denier, (DPF) which falls within the claimed range; see abstract and ¶- [0082] and length of less than 25 mm; see abstract, and in ¶-[0028] shows length range from 0.1 to 25 mm.
	Regarding to claims 4, 11 and 18, Clark teaches that the cellulose ester fibers can have different cross-section shape; see ¶-[0038], [0042]-[0043], [0069], etc.
	Regarding to claims 12 and 19, Clark on Tables 1-4 shows CE staple fibers proportions from 0 to 30%.
	As to the refining of the blend of claims 6, 13 and 20, Clark does not teach the co-refining of the blend of fibers, but individual or blend refining of pulps is well-known in the art1 and considered obvious absent a showing of unexpected results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11-16 and 18-21 have been considered but are moot in view of the new ground of rejection. Note also that the points argued in the remarks has been discussed in the body of the rejection.
Conclusion
The prior art made of record and not relied upon is pertinent to applicant's disclosure in the art of “Tissues Including Cellulose Ester Fibers and Cellulosic Fibers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 The examiner takes official notice of this fact and would provide evidence/proof if required.